                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

SAMUEL BELTRAN and CHRISTOPHER
LUGO, on their own behalf and
on behalf of those similarly
situated,

            Plaintiffs,

v.                                      Case No.: 8:19-cv-142-T-33CPT

SEABREEZE ELECTRIC, INC.,
and THOMAS LONG,

          Defendants.
______________________________/

                                  ORDER

       This matter comes before the Court upon consideration of

Defendant    Thomas   Long’s   Motion      to    Dismiss    the    Amended

Complaint, or in the Alternative, Motion for More Definite

Statement (Doc. # 55), filed on July 23, 2019. Plaintiffs

Samuel Beltran and Christopher Lugo responded on August 15,

2019. (Doc. # 64). For the reasons that follow, the Motion is

denied.

I.     Background

       Plaintiffs initiated this collective action under the

Fair    Labor   Standards   Act     (FLSA)      against    their   former

employer, Defendant Seabreeze Electric, Inc., on January 18,

2019. (Doc. # 1). Subsequently, on June 10, 2019, they filed



                                    1
their Amended Complaint, adding Long as another Defendant.

(Doc. # 38).

       According to the Amended Complaint, Long is an employer

under the FLSA because he “owned and/or operated Seabreeze.”

(Id. at 3). The Amended Complaint alleges Long “regularly

exercised the authority to: (a) hire and fire employees of

Seabreeze; (b) determine the work and pay schedules for the

employees       of   Seabreeze;     (c)     control    the    finances       and

operations of Seabreeze; and (d) was responsible for the

overall business operations of Seabreeze.” (Id.). Plaintiffs

allege that Long and Seabreeze failed to pay them, and other

electricians employed by Long and Seabreeze, overtime wages.

(Id. at 5).

       Now, Long seeks dismissal of the Amended Complaint or,

alternatively,       a   more    definite    statement       of   the   claims

against him. (Doc. # 55). Plaintiffs have responded (Doc. #

64), and the Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes     them   in    the   light   most   favorable        to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th    Cir.    2004).    Further,     this   Court      favors     the


                                        2
plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

     [w]hile a complaint attacked by a Rule 12(b)(6)
     motion to dismiss does not need detailed factual
     allegations, a plaintiff’s obligation to provide
     the grounds of his entitlement to relief requires
     more than labels and conclusions, and a formulaic
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). “The scope of review

must be limited to the four corners of the complaint” and

attached exhibits. St. George v. Pinellas County, 285 F.3d

1334, 1337 (11th Cir. 2002).

     Additionally, Rule 12(e) allows a party to “move for a

more definite statement of a pleading to which a responsive

pleading is allowed but which is so vague or ambiguous that

the party cannot reasonably prepare a response.” Fed. R. Civ.

P. 12(e). “A Rule 12(e) motion is appropriate if the pleading

is so vague or ambiguous that the opposing party cannot

respond, even with a simple denial, in good faith, without

prejudice to itself.” Ramirez v. FBI, No. 8:10-cv-1819-T-


                               3
23TBM, 2010 U.S. Dist. LEXIS 132271, at *4 (M.D. Fla. Dec.

14, 2010) (citation omitted). “In considering such a motion,

the     Court      should    be     mindful    of     the    liberal      pleading

requirements        of     the    Federal     Rules    of    Civil     Procedure,

pursuant to which a short and plain statement of the claim

will suffice.” Betancourt v. Marine Cargo Mgmt., 930 F. Supp.

606, 608 (S.D. Fla. 1996). Such a motion is “intended to

provide a remedy for an unintelligible pleading, rather than

a vehicle for obtaining greater detail.” Aventura Cable Corp.

v. Rifkin/Narragansett S. Fla. CATV Ltd. P’ship, 941 F. Supp.

1189, 1195 (S.D. Fla. 1996).

III. Analysis

        “In   an    FLSA    case,    a   plaintiff     may    seek   to    sue    an

individual employer or multiple employers.” Arean v. Cent.

Fla. Investments, Inc., No. 8:10-CV-2244-T-33MAP, 2011 WL

6026703, at *2 (M.D. Fla. Dec. 5, 2011)(citing Kendrick v.

Eagle Int’l Group, LLC, No. 08–80909–CIV, 2009 WL 3855227, at

*3 (S.D. Fla. Nov. 17, 2009)). “The FLSA contemplates that

there     may      be    several     simultaneous       employers         who    are

responsible for compliance with the FLSA.” Id. (citation

omitted). Under the FLSA, an “employer” is defined as “any

person acting directly or indirectly in the interest of an

employer in relation to an employee.” 29 U.S.C. § 203(d). The


                                          4
Eleventh Circuit has “made clear that in order to qualify as

an employer for this purpose, [a corporate] officer ‘must

either be involved in the day-to-day operation or have some

direct responsibility for the supervision of the employee.’”

Alvarez Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d

1150, 1160 (11th Cir. 2008)(quoting Patel v. Wargo, 803 F.2d

632, 638 (11th Cir. 1986)).

      Long argues that the allegations concerning his status

as an employer are insufficient. (Doc. # 55 at 2). He insists

the   allegations   about   his   involvement   in   the   day-to-day

operations of Seabreeze or supervisory responsibilities are

conclusory and should not be taken as true. (Id. at 4-8).

      While the allegations of the Amended Complaint are not

as detailed as they could be, the Court finds them sufficient

to state a claim for Long’s liability as an employer under

the FLSA. See Ceant v. Aventura Limousine & Transp. Serv.,

Inc., 874 F. Supp. 2d 1373, 1381 (S.D. Fla. 2012)(denying

motion to dismiss where the Plaintiff “alleged that each of

the individual Defendants [were] owners and operators of

Aventura Limousine and that each of them regularly exercised

authority to hire and fire employees, determine employee work

schedules, and control the finances and operations of the

company”). As another district court explained when faced


                                  5
with similar allegations of an individual defendant’s status

as an employer:

     While the allegations lack creativity and are
     repetitive, they do present a plausible claim —
     each Individual Defendant is an FLSA employer —
     supported by factual assertions: each of the
     Individual Defendants regularly performed acts of
     hiring and firing, setting work schedules, and
     controlling operations and finances of the various
     Corporate Defendants. The facts alleged go directly
     to establishing “operational control,” which is
     necessary to bring the Individual Defendants under
     the FLSA definition of “employer.”

Baltzley v. Berkley Grp., Inc., No. 10-61194-CIV-ALTONAG,

2010 WL 3505104, at *3 (S.D. Fla. Sept. 3, 2010).

     Because the Amended Complaint plausibly alleges that

Long exercised operational control over Plaintiffs’ work, and

was involved in compensation and hiring and firing decisions,

the Motion is denied to the extent it seeks dismissal of the

Amended Complaint. Likewise, the Court finds that the Amended

Complaint sufficiently puts Long on notice of the claims

against him and their factual basis such that Long can draft

a responsive pleading. Thus, the Motion is also denied to the

extent it seeks a more definite statement.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendant Thomas Long’s Motion to Dismiss the Amended

Complaint, or in the Alternative, Motion for More Definite


                              6
Statement (Doc. # 55) is DENIED. Long’s Answer to the Amended

Complaint is due 14 days after the date of this Order.

     DONE and ORDERED in Chambers in Tampa, Florida, this

16th day of August, 2019.




                             7
